Broyles, O. J.
1. Tlie demurrer to the amended petition was properly overruled.
2. Conceding (but not deciding) that the secretary-treasurer of the trustees of a school district is the proper official (where he has given the bond required by statute) to receive from the tax-collector of the county money collected from taxes assessed to pay the bonds issued to build a schoolhouse, yet where the tax-collector, upon the order of the Bounty school superintendent, pays the funds to such secretary-treasurer, who has failed to make the proper bond, and thereby loss in the funds occurs, and where the tax-collector acts in good faith and with due diligence, and without knowledge that the secretary-treasurer has not given the required bond, the payment of the funds by the tax-collector to the secretary-treasurer is not a breach of the official bond of the tax-collector. See, in this connection, Park’s Code Supp. 1922, §§ 1437(m), 1438(e), 1438(n), 1438(w); State ex rel. Board v. Buchanan, 140 Okl. 12 (282 Pac. 125). Under the foregoing ruling and the facts of the instant case the court erred in rendering a judgment in favor of the plaintiff. Judgment reversed.

MacIntyre and Guerry, JJ., concur.

R. S. Foy, Martin, Martin & Snow, for plaintiffs in error.
Pottle, Farhas & Cobb, contra.